                                                                                      Clear Form     Print Form
    Case 20-01796           Doc 5    Filed 01/21/20 Entered 01/21/20 21:38:27            Desc Main
                                        Document    Page 1 of 1


                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS


 IN RE:                                                  )
  Piotr Palider                                          )       Case No. 20-01796
                                                         )
                                                         )       Chapter 11
                                                         )
                                                         )
                                    Debtor(s)            )


                                        Certification of Relatedness

 The undersigned attorney certifies that:

    2
 1. ____  cases are being filed under Chapter ____
                                              11 that are related to each other, related to
    case(s) now pending, or both.

 2. The cases are related because:

     [ ] the debtors are husband and wife; or
     [ ] the debtor was a debtor in a previous case under Chapter 11; or
     [✔] the cases involve persons or entities that are affiliates as defined in §101(2) of the
         Bankruptcy Code.

 3. List of related bankruptcy case number(s) and case name(s):
        Platinum Property Holdings Incorporated 20-01792




Date of certification: ____________________
                       1/21/2020            Attorney’s Signature: _________________________
                                                                  /s/ Ben Schneider




                          This form must be filed in each related Bankruptcy Case

Revised: 05/26/2017_lam
